Citation Nr: 9911934	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-09 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for a spur 
of the soft palate.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from June 1974 to 
September 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a November 1994 rating 
decision, in which the RO denied the veteran's claim for an 
increased (compensable) rating for a spur of the soft palate.  
The veteran filed an NOD in January 1995, and an SOC was 
issued by the RO in March 1995.  A substantive appeal was 
filed by the veteran in May 1995.  A supplemental statement 
of the case (SSOC) was issued in May 1998.  The veteran did 
not request a personal hearing.  

The Board additionally notes that the veteran was granted a 
permanent and total rating for purposes of non-service-
connected disability pension in a December 1998 rating 
decision.  


REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that she has submitted a claim which is plausible.  
This finding is based in part on the veteran's assertion that 
her service-connected spur of the soft palate is more severe 
than previously evaluated.  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).


A review of the claims file reflects that the veteran was 
service connected for a spur of the soft palate in May 1978.  
The disorder was evaluated as 10 percent disabling, with an 
effective date from September 1977.  Subsequently, the RO 
severed service connection for the veteran's disability in a 
July 1986 rating decision.  In a January 1989 decision of the 
Board, service connection was restored.  In a March 1989 
rating decision, the RO assigned the veteran a noncompensable 
disability rating, with an effective date from September 
1986.  The Board denied a compensable rating in a decision of 
May 1990.  

Thereafter, in February 1994, the veteran requested that the 
RO consider her for an increased disability rating.  In March 
1994, the veteran was medically examined for VA purposes.  
The examiner's diagnosis was postoperative removal of cyst of 
the soft palate, no recurrence; postoperative 
uvulopalatopharyngoplasty for sleep apnea, no recurrence; 
postoperative right parotidectomy for recurrent parotitis; 
and questionable palpable bony mass of the right hamular 
process, with negative X-ray.  

In a November 1994 rating action, the RO continued the 
veteran's noncompensable disability rating.  The veteran 
appealed the decision.  She was subsequently scheduled by the 
RO for a VA medical examination in August 1997, for which she 
failed to report.  

In a May 1998 supplemental statement of the case, the RO 
indicated that the veteran had failed to report for the 
scheduled August 1997 examination.  It rated her disability 
based upon outpatient treatment records dated from February 
1994 to February 1998, from the VA Medical Center (VAMC) in 
Syracuse.  The veteran's noncompensable disability rating was 
confirmed and continued.  The RO did not cite or discuss the 
regulation codfied at 38 C.F.R. § 3.655 (1998) ("Failure to 
report for Department of Veterans Affairs examination"). 

When a claim for an increased rating is requested, a 
determination must be made as to whether the claimant meets 
the appropriate schedular criteria.  In this case, they are 
found, for a spur of the soft palate, under 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7200 ("Mouth, injuries of").  
These determinations necessarily require medical evaluation 
and judgment as to the extent of the disability.  The 
available record does not contain a recent VA medical 
examination regarding the veteran's disability which is in 
issue in this appeal, and, other than the above-noted VAMC 
Syracuse outpatient treatment records, lacks recent evidence 
with respect to the level of the veteran's disorder.  

By regulation, "When entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamina-tion, . . . [and] the examination was scheduled in 
conjunction with . . . a claim for increase, the claim shall 
be denied."  That regulation additionally notes, "Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc."  38 C.F.R. § 3.655(a)(b).

The Board finds that this regulation effectively precludes 
the Board, or the RO, from proceeding to adjudicate the claim 
on the merits if the veteran has failed to appear without 
good cause for a scheduled examination in connection with a 
claim for an increased rating.  Because the veteran's failure 
to report for the August 1997 VA examination is without 
explanation, it may be said that the veteran's absence was 
without good cause.  In addition, it should be noted that no 
evidence has been presented to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet.App. 44, 53-55 
(1995).  Therefore, the increased rating claim for a spur of 
the soft palate could be denied.

The Board notes, however, that the RO did not raise the issue 
of the consequences of the veteran's failure to report for 
the VA examination, and simply proceeded with the appellate 
process, including the issuance of a Supplemental SOC on the 
merits of the claim and eventual certification of the appeal 
to the Board.  The United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) has held that, when the Board addresses an 
issue that has not been addressed by the RO, the Board must 
consider whether the appellant would be prejudiced by the 
Board's going forward on that issue without first remanding 
for the RO to adjudicate the issue in the first instance.  
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).  An opinion 
of the VA General Counsel, VAOPGCPREC 16-92, has held that 
whether remand is required will depend upon the circumstances 
of each individual case.  See Bernard, supra.

In this regard, the Board acknowledges that the present 
decision constitutes the first occasion on which the veteran 
has been notified that a failure to report for her scheduled 
VA examination, without good cause, can result in a denial of 
her claim for an increased rating.  She has not yet been 
afforded an opportunity to present argument and/or evidence 
on this question, nor has she been provided an SOC or SSOC 
with respect to this issue.  Thus, the Board will remand the 
matter to the RO to avoid the possibility of prejudice to the 
claimant.  38 C.F.R. § 19.9 (1998).

The Board additionally notes, however, that the Court has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he [or she] cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet.App. 480, 483 (1992).  In this case, it 
appears that the duty to assist has been frustrated by the 
veteran's failure to report for the examination needed to 
produce evidence essential to her claim.

It is unfortunate that, due to the veteran's failure to 
respond to the RO, we must remand this case.  We trust that, 
when apprised of the regulation quoted above, she will 
respond appropriately.

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The veteran should be permitted to submit or 
identify any evidence in support of her claim.  
Any evidence so identified should be obtained 
by the RO.  

2. The RO should expressly notify the veteran of 
the provisions of 38 C.F.R. § 3.655 (1998), 
advise her that her failure to report for a VA 
examination, without good cause, will result in 
denial of her claim, and permit her to submit 
any argument, evidence, or comment with respect 
to "good cause" in this case.  

3. If the RO determines that the veteran has 
provided "good cause" for her failure to 
appear for the scheduled August 1997 VA 
examination in conjunction with her claim for 
an increased rating, the veteran should be 
rescheduled for a VA examination to evaluate 
the level of disability of her service-
connected spur of the soft palate.  
Documentation of the veteran's notification of 
the scheduling of the examination should be 
associated with the claims file.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this Remand must be made 
available to and be reviewed by the examiner 
prior to the examination.  

4. The examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  In particular, the 
examiner should note whether the veteran's spur 
results in any impairment of function, 
specifically with mastication, or, results in 
any chronic pain.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  

5. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again adjudicate the veteran's claim.  
If action taken on the merits of the claim 
remains adverse to the veteran, she should be 
furnished a Supplemental SOC concerning all 
evidence added to the record since the May 1998 
Supplemental SOC, and she should be given an 
opportunity to respond.  The case should then 
be returned to the Board for further appellate 
consideration, if otherwise in order.  

6. If the veteran fails to provide evidence of 
what the RO considers to be "good cause," for 
her failure to have reported for the scheduled 
August 1997 examination, or if she does not 
respond to the RO's request, the RO should deny 
the claim on the basis of the failure to report 
for a scheduled examination without good cause.  
It should subsequently issue the veteran an 
SSOC on the question of whether the claim for 
an increased rating should be denied due to 
failure to report for a VA examination.  The 
SSOC should contain a summary of the pertinent 
facts and a summary of the applicable laws and 
regulations.  As is required above, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









